Atkinson, J.
1. The evidence was sufficient to prove the allegations of the petition, and the judge did not err in overruling the motion for a nonsuit.
2. It is’not a good criticism of an instruction to the jury, which states a correct principle of law applicable to the case, that the judge did not in that connection charge more elaborately on the subject, or charge upon some other principle of law applicable to the case.
3. Where an instruction to the jury, stating a correct principle of law, is excepted to upon the ground that it is not authorized by the evidence, a reversal will not be required unless the iristruction in the light of the charge as a whole is confusing and calculated to mislead the jury on a material issue in the ease.
4. The exceptions to the charge in this case show no cause for a reversal.
5. The evidence was sufficient to support the verdict for the plaintiff, and there was no error in refusing a new trial.
New Trial, 29 Cyc. p. 824, n. 41.
Trial, 38 Cyc. p. 1558, n. 26, 30; p. 1617, :i. 34; p. 1622, n. 45, 46; p. 1778, n. 73; p. 1779, n. 75.

Judgment affirmed.


All the Justices concur.